Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim 1 is compared to claims 1 of US Patent 10628233 in the following table:
Instant Application
Patent number 10628233
Claim 1. A method comprising: 


receiving a workload generated by an application running in a first server node among a plurality of server nodes that are coupled to a rack;

 monitoring a latency requirement for the workload and detecting a violation of the latency requirement for processing the workload in the first server node; 


according to detection of the violation of the latency requirement, calculating rewards for migrating the workload to 

determining a target server node among the plurality of server nodes that has a higher reward than a reward associated with a particular node among the plurality of server nodes; and

 migrating the workload from the first server node to the target server node, wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack.
Claim 1. A method for migrating a workload comprising:

receiving workloads generated from a plurality of applications running in a plurality of server nodes of a rack;


monitoring latency requirements for the workloads and detecting a violation of the latency requirement for a workload from the workloads; collecting system utilization information of the rack;

calculating rewards for migrating the workload to other server nodes in the rack based on the system utilization



determining a target server node among the plurality of server nodes that maximizes the reward; and



performing migration of the workload to the target server node, wherein the latency threshold dynamically changes depending on a quality of service (QoS) requirement of the plurality of applications and/or the workloads, and system utilization of the rack, and


wherein the rewards are calculated by a reward function, and the reward function is a linear weighted function of a plurality system utilization parameters.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 of the patent, anticipates or otherwise renders obvious the limitations of 1 and 8, respectively of this instant application.  
It should be noted that the present application and the U.S. Patent 10628233 have the same inventive entities. The assignee for both the present application and U.S. Patent 10628233 is Samsung Inc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,5,6,8,9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Rana (US 2017/0230733 A1) and in further view of Agarwal (US 2018/0157539 A1).

As per claim 1, Adiletta teaches A method for migrating a workload comprising:
receiving a workload generated by an application running in a first server node among a plurality of server nodes that are coupled to a rack; (Adiletta [0082] each of the managed nodes 1760 may be embodied as a sled 204 in a rack 304 of the data center 300 [0087] The resource manager 1906, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof, is configured to generate data analytics from the telemetry data 1902, identify the workloads, classify the workloads, identify trends in the resource utilization of the workloads,).
monitoring a latency requirement for the workload and detecting a violation of the latency requirement for processing the workload in the first server node; (Adiletta 0087] The resource manager 1906 includes a network utilization monitor 1908, which may identify workloads that would benefit from low-latency communication between various sleds 204 and [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low-latency sleds, such as by transferring workloads to a low-latency compute sled in block 2110, to a low-latency storage sled in block 2112, a low-latency memory sled in block 2114, and/or to another low-latency sled in block 2216, such as an accelerator sled.  It should be appreciated that, as part of transferring workloads with high network utilization to low-latency sleds)

The examiner is giving the term “violation of latency requirement” its broadest reasonable interpretation to include “high network utilization” making the migration to low-latency sleds necessary to lower the latency.
 
; (Adilleta [0090] The orchestrator server 1740 may receive network utilization data in block 2104 and, in block 2106, may analyze the workloads to determine which workloads have a high network utilization. [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low latency sleds, such as by transferring workloads to a low latency compute sled in block 2110, to a low-latency storage sled in block 2112, a low-latency memory sled in block 2114, and/or to another low-latency sled in block 2216, such as an accelerator sled. It should be appreciated that, as part of transferring workloads with high network utilization to low-latency sleds, the orchestrator server 1740 may also similarly transfer workloads with low network utilization to high-latency sleds)

Here we see there is a higher reward in moving/transferring high network utilization workloads and as such those are prime candidates for migration. The art of Rana introduced below builds on this by providing scores for nodes for movement of the workload.

Adiletta does not teach calculating rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack; and determining a target server node among the plurality of server nodes that maximizes the reward; and performing migration of the workload to the target server node.
However, Rana teaches calculating rewards for migrating the workload to other server nodes in the rack based on the system utilization information (Rana [0012] In various embodiments of the present disclosure, availability scores for various computing infrastructure nodes are generated.  The availability scores may be used to determine the suitability of the nodes for receiving placement of one or more workloads.  However, the availability scores are node specific and do not take into account interactions with neighboring nodes. Accordingly, various embodiments may also include generating edge tension scores for links between neighboring nodes.  The edge tension scores may take into account the impact that neighboring nodes have on each other.  For example, a poor edge tension score for a link may indicate that the link is highly stressed.  The edge tension scores may be used to optimize initial workload placements, workload rebalancing, cost reductions, and other computing infrastructure operations.  As one example, a logical machine comprising multiple physical elements (e.g., a processor, a memory, a network interface card, etc.) with minimum edge tension scores between its elements may be a primary candidate to receive additional workload.  Similarly, a logical machine with higher edge tension scores between its elements may present an opportunity to optimize computing infrastructure performance by rebalancing one or more workloads to a different logical machine.)
determining a target server node among the plurality of server nodes that has a higher reward than a reward associated with a particular node among the plurality of server nodes; (Rana [0050] Scoring logic 128 and/or orchestrator 106 may 

The examiner is giving the term “higher reward” its broadest reasonable interpretation to include selecting a node for migrating a workload with the highest score compared to the other nodes.

 migrating the workload from the first server node to the target server node (Rana [0078] In various embodiments, scoring logic 128 and/or orchestrator 106 may also rank nodes for workload placement or other purposes (e.g., capacity planning or rebalancing activities including killing or migrating workloads or services or tuning 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rana with the system of Adiletta to calculate rewards for migration. One having ordinary skill in the art would have been motivated to use Rana into the system of Adiletta for the purpose of optimizing initial workload placements and workload rebalancing. (Rana paragraph 12)

Adiletta and Rana do not teach wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack.
However, Agrawal teaches wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack. (Agarwal [0040] The embodiment selects a model M0 and computes a threshold X0 for request R0.  The embodiment determines whether R0 is likely to suffer from a tail latency.  The embodiment also computes an estimated time T0 to complete the processing of R0.  Similarly, the embodiment determines model M1, threshold X1, and time to complete T1 corresponding to request R1; and model M2, threshold X2, and time to complete T2 corresponding to request R2.  The embodiment also selects model M3, and computes threshold X3 and time to complete T3 corresponding to request R3.  The embodiment determines whether T0+T1+T2+T3 will exceed X3.  If X3 is likely to be exceeded for R3, 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Agarwal with the system of Adiletta and Rana to detect a violation of latency requirement. One having ordinary skill in the art would have been motivated to use Agarwal into the system of Adiletta and Rana for the purpose of developing a model that can respond to tail latency (Agarwal paragraph 05). 

As per claim 3, Rana teaches the rack system comprises a plurality of storage devices. (Rana Fig 1 Block 144 (Storage Device))

As per claim 5, Agarwal teaches the violation of the latency requirement for the workload is detected when a tail latency of the workload is higher than a latency threshold. (Agarwal [0005] The embodiment computes a threshold point for the model, wherein a processing time that exceeds a processing time at the threshold point is regarded as exhibiting tail latency according to the model, tail latency comprising a delay in processing of the request due to a reason other than a utilization of a resource of the data processing system exceeding a threshold utilization and a size of a queue in the data processing system exceeding a threshold size).

As per claim 6, Adiletta teaches the system utilization parameters include one or more of a number of available CPUs, a size of available memory, an available network bandwidth, and an available disk bandwidth.  (Adiletta [0087] The resource manager 1906, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof, is configured to generate data analytics from the telemetry data 1902, identify the workloads, classify the workloads, identify trends in the resource utilization of the workloads, predict future resource utilizations of the workloads, and adjust the assignments of the workloads to 
the managed nodes 1760 and the settings of the managed nodes 1760 to increase 
the resource utilization.  The resource manager 1906 includes a network utilization monitor 1908, which may identify workloads that would benefit from low-latency communication between various sleds 204, and move those identified workloads to low-latency sleds 204 (i.e., to sleds in zones close to the network switch 1202.  The resource manager 1906 may also include a virtual machine creator 1910, which is configured to receive requests for creation of virtual machines (such as from a client device 1720 through the network communicator 1902) which may specify whether or not a low-latency virtual machine is required.).

As per claim 9, Adiletta teaches the rack-level scheduler further comprises a service migration unit (SMU) that is configured to perform migration of the workload to the target server node. (Adiletta [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low-latency sleds, such as by transferring workloads to a low-latency compute sled in block 2110, to a low-

As to claim 8, it is rejected based on the same reason as claim 1.
As to claim 12, it is rejected based on the same reason as claim 5.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Rana (US 2017/0230733 A1) in further view of Agarwal (US 2018/0157539 A1) and Zhu (US 2018/0060102 A1).

As per claim 2, Adiletta and Rana and Agarwal do no teach providing a feedback to a host operating system including a status of the migration.
However, Zhu teaches providing a feedback to a host operating system including a status of the migration. (Zhu [0076] FIG. 7K illustrates a migration dashboard 760 of graphical user interface 300.  Migration dashboard 760 illustrates the status of all virtual machine migrations that have been initiated).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Zhu with the system of Adiletta and Rana and Agarwal to report on the status of migration. One having ordinary skill in the art would have been motivated to use Zhu into the system of Adiletta and Rana and Agarwal for the purpose of providing high fault tolerance and high availability (Zhu paragraph 02) 

As to claim 10, it is rejected based on the same reason as claim 2.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Rana (US 2017/0230733 A1) in further view of Agarwal (US 2018/0157539 A1) and Kohn (US 2014/0006578 A1).

As per claim 18, Adiletta and Rana and Agarwal do not teach the rack-level scheduler is implemented in a system-on-chip (SoC) module.
However, Kohn teaches the rack-level scheduler is implemented in a system-on-chip (SoC) module. (Kohn [0034] Additionally, in other embodiments, the I/O subsystem 144 may form a portion of a system-on-a-chip (SoC) and be incorporated, along with the processor 140 and other components of the load balancer 102, on a single integrated circuit chip).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kohn with the system of Adiletta and Rana and Agarwal to use a system-on-chip module. One having ordinary skill in the art would have been motivated to use Kohn into the system of Adiletta and Rana and Agarwal for the purpose of balancing the workload across the data centers. (Kohn paragraph 02) 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Rana (US 2017/0230733 A1) in further view of Agarwal (US 2018/0157539 A1) and Rost (US 2018/0084567 A1).

As per claim 19, Adiletta and Rana and Agarwal do not teach the rack-level scheduler is implemented in a firmware of a top-of-rack (TOR) switch hardware.
However, Rost teaches the rack-level scheduler is implemented in a firmware of a top-of-rack (TOR) switch hardware. (Rost [0042] That is, a scheduler 10-1 connected to a ToR (Top of Rack) switch 9-1 has a good picture of the utilization of individual servers, a scheduler 10-2 on pod level knows about utilization of individual racks connected to `its` pod, and a scheduler 10-3 on data center-level has a rather global view and may thus preferably schedule entire base stations.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rost with the system of Adiletta and Rana and Agarwal to use a firmware of a top-of-rack (TOR) switch hardware. One having ordinary skill in the art would have been motivated to use Rost into the system of Adiletta and Rana and Agarwal for the purpose of improving the efficiency of compute resource utilization within the data center. (Rost paragraph 11)
Allowable Subject Matter
Claims 4, 7, 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8910152 B1 – discloses migrating a virtual machine from a first physical machine to a second physical machine, a hot-plug event notification is issued to an operating system of the virtual machine in response to an indication that the virtual machine is to be migrated.  After issuing the hot-plug event notification, migration of the virtual machine to the second physical machine is performed.
US 20140223122 A1 - discloses involves determining first and second virtual machines (VMs) accessing same data more often than a third and fourth VMs accessing the same data.  A determination is made that the first and second VMs executes in a same host computing system (102) including a same cache memory for both the first and second VMs and that the third and fourth VMs executes on different host computing systems than the same host computing system.  One of the first and second virtual machines is migrated to execute the same host computing system.
US 8095929 B1 - discloses determining a resource type cost-benefit metric, and evaluating a benefit of a proposed migration of a virtual machine (VM) as a function of the resource type cost-benefit metric, where the resource type cost-benefit metric is based on a migration cost and a migration benefit.  A migration time necessary to migrate the VM from a source computer system to a destination computer system is determined (510), and the resource type cost-benefit metric is determined as a function of the determined migration time.
US 20180060361 A1 – discloses efficient, distributed-search methods and subsystems within distributed computer systems, including computer systems distributed over multiple sets of geographically distributed data centers, each comprising multiple discrete computer systems, such as multi-processor servers.  
In one implementation, the distributed-search methods and subsystems are implemented locally within participating entities as well as within one or more distributed-search engines.  Each search is directed, by a participant, to identify attribute-associated entities within, provided by, connected to, or otherwise accessible to a distributed computing system having attribute values specified or indicated by the search query.  Certain attribute values are continuously collected and centrally stored by the one or more centralized distributed-search engines while other attribute values are obtained through information requests distributed among participating entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196